Exhibit 10.1

 

RUSH ENTERPRISES, INC.
EXECUTIVE TRANSITION PLAN
(As Amended and Restated Effective as of February 20, 2018)

 

1.            Background and Purpose.

 

(a)     The Board originally adopted this Executive Transition Plan (the “Plan”)
effective July 23, 2008, to provide certain protections to covered executives in
the event their employment is involuntarily terminated, including in connection
with a Change in Control of the Company. It is intended that having the
protections provided by the Plan will alleviate personal concerns that
Participants might otherwise have about uncertainties that may arise in the face
of certain business exigencies and opportunities the Company may have from time
to time and, in turn, provide greater assurance to the Company and its
shareholders that the covered executives will be able to maintain their
undivided focus on and attention to the business and interests of the Company
and the enhancement of shareholder value.

 

(b)     The Board has now adopted this amendment and restatement effective as of
February 20, 2018, to further align the Plan with evolving best practices and to
reflect the Company’s current compensation framework by: (a) changing the
calculation of the cash amount payable hereunder to a Level 1 Employee upon an
Involuntary Termination (including in connection with a Change of Control); (b)
updating the definition of Change in Control; (c) updating the definition of
Good Reason; (d) removing reference to a Level 4 Participant; (e) providing that
amounts payable hereunder are subject to the Company’s compensation recoupment
policy, as in effect from time to time; and (f) clarifying that nothing in
Exhibit B prohibits a Participant from disclosing confidential information if
such disclosure is required by law or legal process.

 

2.            Certain Definitions.

 

(a)     “Affiliate” means any entity at least 50% of the voting, capital or
profit interests of which are owned directly or indirectly by the Company.

 

(b)     “Annual Cash Bonus” means the amount payable to a Participant under the
terms of any bonus program sponsored by the Company in which the Participant is
eligible to participate.

 

(c)     “Base Salary” means with respect to a Participant, an amount equal to
the Participant’s rate of basic pay for the period in question, excluding
amounts for overtime, bonuses, or allowances, as determined by the Committee in
its sole discretion.

 

(d)     “Board” means the board of directors of the Company.

 

(e)     “Cause” means a Participant’s (i) conviction or plea of guilty or nolo
contendre to a felony or other crime involving moral turpitude; (ii) commission
of fraud or a material act or omission involving dishonesty with respect to the
Company, as reasonably determined by the Board; (iii) willful failure or refusal
to carry out the material responsibilities of his or her employment, as
reasonably determined by the Board; or (iv) gross negligence, willful
misconduct, or engaging in a pattern of behavior which has had or is reasonably
likely to have a significant adverse effect on the Company, as reasonably
determined by the Board.

 

 

--------------------------------------------------------------------------------

 

 

(f)      “Change in Control” means the occurrence of any of the following:

 

 

(i)

any “person” (as such term is used in Section 13(d) and 14(d) of the Exchange
Act, other than (1) the Company, (2) any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, (3) any entity owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company, (4) W. Marvin Rush,
W.M. “Rusty” Rush and their immediate family members (i.e., brothers and sisters
(whether by whole or half blood), spouse, ancestors, and lineal descendants); or
(5) any person who becomes a “beneficial owner” (as defined below) in connection
with a transaction described in clause (1) of subparagraph (iii) below) is or
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company) representing 40% or more of the combined voting power of the
Company’s then outstanding voting securities;

 

 

(ii)

Incumbent Directors cease for any reason to constitute a majority of the
directors then serving;

 

 

(iii)

there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other entity, other than (1) a
merger or consolidation which results in the directors of the Company
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (2) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company) representing 40% or more of the
combined voting power of the Company’s then outstanding voting securities; or

 

 

(iv)

the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or a majority of the
Company’s assets, income or revenue to an entity, at least 50% of the combined
voting power of the voting securities of which are owned by shareholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale or disposition.

 

- 2 -

--------------------------------------------------------------------------------

 

 

(g)     “Code” means the Internal Revenue Code of 1986, as amended.

 

(h)     “Committee” means the Compensation Committee of the Board.

 

(i)     “Company” means Rush Enterprises Inc., a Texas corporation, its
Affiliates and any successor or assignee thereof.

 

(j)     “Disability” means the inability of a Participant to perform the
material duties of his or her employment by reason of a medically determinable
physical or mental impairment that can be expected to result in death or that
has lasted or is expected to last for a continuous period of at least 12 months,
as determined by a duly licensed physician selected by the Committee.

 

(k)     “Good Reason” means, with respect to a Participant, the occurrence of
any of the following events without the Participant’s written consent: (i) prior
to or following a Change in Control, a material adverse change in the
Participant’s status or position, including, without limitation, any material
adverse change resulting from a diminution in the Participant’s position,
duties, responsibilities or authority or the assignment to the Participant of
duties or responsibilities that are materially inconsistent with his or her
status or position; (ii) prior to or following a Change in Control, a failure to
pay the Participant’s Base Salary or a reduction in the Participant’s Base
Salary (other than a one-time reduction in the Participant’s Base Salary of less
than 5% in connection with an across-the-board reduction in the base salaries of
all similarly situated employees of the Company); (iii) following a Change in
Control, a material reduction in the Participant’s total compensation or in the
benefits or perquisites provided to the Participant (excluding the substitution
of substantially equivalent benefits or perquisets), in each case as provided to
the Participant immediately prior to the Change of Control; (iv) following a
Change in Control, the relocation of the Participant’s principal place of
employment by more than 50 miles from the current location; or (v) in connection
with a Change in Control, the successor or acquiring company fails or refuses to
assume the obligations of the Company under this Plan. Before terminating
employment for Good Reason, a Participant must specify in writing to the Company
the nature of the act or omission that the Participant deems to constitute Good
Reason and provide the Company 30 days after receipt of such notice to review
and, if required, correct the situation (and thus prevent the Participant’s
termination for Good Reason).

 

(l)     “Incumbent Director” means any one of the following:

 

 

(i)

any member of the Board on January 1, 2018; or

 

 

(ii)

any individual appointed or elected to the Board after January 1, 2018, if and
only if both:

 

(A)     such individual’s initial assumption of office is not in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation relating to the election of directors of the Company, and

 

- 3 -

--------------------------------------------------------------------------------

 

 

(B)     the appointment or election by the Board or the nomination for election
by the Company’s shareholders of such individual was approved or recommended by
a vote of at least two-thirds of the Incumbent Directors in office at the time
of such approval or recommendation.

 

(m)     “Involuntary Termination” means the termination of a Participant’s
employment with the Company (i) by the Company for any reason other than Cause,
death, or Disability, or (ii) by the Participant for Good Reason. Any payments
to be made under this Plan upon a termination of a Participant’s employment
shall only be made upon the Participant’s “separation from service” within the
meaning of Section 409A of the Code.

 

(n)     “Level 1 Participant” means the employees of the Company selected by the
Committee to participate in the Plan as a Level 1 Participant as listed in
Exhibit A, as Exhibit A may be amended from time to time by the Committee.

 

(o)     “Level 2 Participant” means the employees of the Company selected by the
Committee to participate in the Plan as a Level 2 Participant as listed in
Exhibit A, as Exhibit A may be amended from time to time by the Committee.

 

(p)     “Level 3 Participant” means the employees of the Company selected by the
Committee to participate in the Plan as a Level 3 Participant as listed in
Exhibit A, as Exhibit A may be amended from time to time by the Committee.

 

(q)     “Participant” means any employee of the Company selected by the
Committee to participate in the Plan.

 

3.            Administration.

 

(a)     The Committee. The Plan shall be administered by the Committee. Subject
to the provisions of the Plan, the Committee, acting in its sole and absolute
discretion, shall have full power and authority to interpret, construe and apply
the provisions of the Plan and to take such actions as it deems necessary or
appropriate in order to carry out the provisions of the Plan. The decision of
the Committee as to any question or issue arising under or in connection with
the Plan or an individual’s participation in the Plan shall be final and
conclusive on all persons. The Committee may delegate to other persons such
duties and functions as it deems appropriate in connection with the
administration of the Plan.

 

(b)     Indemnification. The Company shall indemnify and hold harmless each
member of the Committee and any employee or director of the Company to whom any
duty or function relating to the administration of the Plan is delegated from
and against any loss, cost, liability (including any sum paid in settlement of a
claim with the approval of the Board), damage and expense (including legal and
other expenses incident thereto) arising out of or incurred in connection with
the Plan, unless and except to the extent attributable to such person’s fraud or
willful misconduct.

 

- 4 -

--------------------------------------------------------------------------------

 

 

4.             Participation.

 

(a)     The Committee shall, in its sole and absolute discretion, from time to
time designate the employees of the Company eligible to participate in the Plan
and whether such individual shall be a Level 1, Level 2 or Level 3 Participant.

 

(b)     Each Participant shall be provided, together with a copy of the Plan, a
participation certificate, in such form as the Committee may from time to time
prescribe, specifying that the individual is a Participant and whether the
individual is a Level 1, Level 2 or Level 3 Participant.

 

(c)     An employee’s status as a Participant shall terminate at such time as
may be determined by the Committee, in its sole discretion, provided that such
Participant shall be given written notice of such termination of his or her
status as a Participant by the Committee at least 60 days prior to the effective
date of such termination of participation, and provided further that no employee
who is a Participant immediately prior to a Change in Control shall have his
status as a Participant terminated at any time within the two year period
following such Change in Control without the Participant’s prior written
consent.

 

5.           Involuntary Termination of Participant’s Employment - General.
Subject to Section 10 (imposing additional conditions with respect to receipt of
payments and benefits under the Plan, including the elimination of duplicate
payments and benefits due to other agreements that may be applicable,
restoration of payments due to a terminated Participant’s violation of
restrictive covenants and the execution and delivery of a release) and except as
otherwise provided in Section 6 (relating to an Involuntary Termination in
conjunction with a Change in Control), if a Participant experiences an
Involuntary Termination, the Participant shall be entitled to receive the
payments and benefits set forth in the following Sections 5(a) – (f).

 

(a)    A single lump sum cash payment equal to the sum of any unpaid Base Salary
earned by the terminated Participant through the effective date of his or her
Involuntary Termination, if any.

 

(b)    Payment of any business expenses that were incurred prior to the
effective date of the Participant’s Involuntary Termination, but which were not
reimbursed and are otherwise eligible for reimbursement as the effective date of
the Participant’s Involuntary Termination, if any.

 

(c)    Any payments or benefits that are payable to the terminated Participant
or any covered spouse, dependent or beneficiary of the terminated Participant,
under and in accordance with the provisions of any employee benefit plan,
program or arrangement of the Company (other than this Plan).

 

(d)      A cash payment as follows:

 

 

(i)

if the Participant is a Level 1 Participant, the Participant shall receive a
payment equal to two (2) times the sum of (A) the Participant’s current Base
Salary and (B) the average of the Annual Cash Bonus, if any, the Participant
received for each of the three (3) calendar years prior to the calendar year in
which the Participant is Involuntarily Terminated.

 

- 5 -

--------------------------------------------------------------------------------

 

 

 

(ii)

if the Participant is a Level 2 Participant, the Participant shall receive a
payment equal to one (1) times the Participant’s current Base Salary plus
one-half (1/2) times the Annual Cash Bonus, if any, the Participant received for
the calendar year prior to the calendar year in which the Participant is
Involuntarily Terminated.

 

 

(iii)

if the Participant is a Level 3 Participant, the Participant shall receive a
payment equal to one-half (1/2) times the Participant’s current Base Salary plus
one-half (1/2) times the Annual Cash Bonus, if any, the Participant received for
the calendar year prior to the calendar year in which the Participant is
Involuntarily Terminated.

 

Any such cash payment provided for in this Section 5(d) to a Level 1 Participant
shall be paid in a single lump sum in cash as soon as administratively
practicable after the Participant is Involuntarily Terminated, but in all cases,
no later than 2½ months following the fiscal year in which the Level 1
Participant is Involuntarily Terminated. Any such cash payment provided for in
this Section 5(d) to a Level 2 Participant shall be paid in equal monthly
installments over a one-year period beginning with the first month following the
month in which the Participant was Involuntarily Terminated; provided, however,
to the extent a Level 2 Participant is a “specified employee” as set forth in
Section 409A of the Code, then no more than two times’ the compensation limit
under Section 401(a)(17) of the Code ($540,000 for 2018) may be paid to such
specified employee in the first six months following the month in which he is
Involuntarily Terminated. Any such cash payment provided for in this Section
5(d) to a Level 3 Participant shall be paid in equal monthly installments over a
six-month period beginning with the first month following the month in which the
Participant was Involuntarily Terminated. Payments provided for under this
Sections 5(a), (b) and (c) will be paid in accordance with normal payroll
practices.

 

(e)     If applicable, the Participant will continue to participate at the
Company’s expense in any group term life insurance program sponsored by the
Company in which the Participant was eligible to participate immediately prior
to his Involuntary Termination as if the Participant’s employment had continued
at the Participant’s highest annual rate of Base Salary in effect at any time
during the 12 months preceding the effective date of the Participant’s
Involuntary Termination. The Participant’s participation in the group term life
insurance program will continue until the earlier (i) (A) 48 months following
the effective date of the Participant’s Involuntary Termination if the
Participant is a Level 1 Participant, (B) 12 months following the effective date
of the Participant’s Involuntary Termination if the Participant is a Level 2
Participant, or (C) 6 months following the effective date of the Participant’s
Involuntary Termination if the Participant is a Level 3 Participant, (ii) the
date that the Participant is eligible for coverage under a group term life
insurance plan sponsored by the Participant’s successor employer, or (iii) the
Participant’s death.

 

- 6 -

--------------------------------------------------------------------------------

 

 

(f)     If the Participant and/or any spouse or dependent participates in a
group health plan sponsored by the Company (other than pursuant to continuation
coverage under the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”)) as
of the effective date of the Participant’s Involuntary Termination, then, the
Participant and/or any spouse and/or dependents may elect to continue
participating in the group health plan sponsored by the Company at the same
benefit levels as are available for similarly situated active employees at the
Company’s expense until the earlier of (i) (A) 48 months following the effective
date of the Participant’s Involuntary Termination if the Participant is a Level
1 Participant, (B) 12 months following the effective date of the Participant’s
Involuntary Termination if the Participant is a Level 2 Participant, or (C) 6
months following the effective date of the Participant’s Involuntary Termination
if the Participant is a Level 3 Participant, or, if such coverage is not
permitted by the group health plan sponsored by the Company or under applicable
law, the Company will provide COBRA continuation coverage to such terminated
Participant and/or any spouse or dependents, at the Company’s sole expense, if
and to the extent any of such persons elects and is entitled to receive COBRA
continuation coverage, (ii) the date that the Participant is eligible for
coverage under a group health plan sponsored by the Participant’s successor
employer, or (iii) the Participant’s death. This continuation coverage shall be
in addition to and not in lieu of COBRA to the extent continuation coverage is
permitted by the group health plan sponsored by the Company and applicable law.
Any reimbursement to Participants under this Section 5(f) must be made not later
than the calendar year following the year in which the expense is incurred.
Following the benefits continuation period provided herein, the Participant,
and/or any spouse and/or other qualified beneficiary, as defined under Section
4980B of the Code, shall be eligible to commence continued medical coverage in
accordance with and for the applicable period required by COBRA. If the
continuation coverage described above ends as a result of the Participant’s
death, the Participant’s spouse and/or dependents who would otherwise be
considered qualified beneficiaries, as defined under Section 4980B of the Code,
shall be eligible to commence continued medical coverage in accordance with and
for the applicable period required by COBRA.

 

6.           Involuntary Termination of a Participant’s Employment in
Conjunction with a Change in Control. Subject to Section 10 (imposing additional
conditions with respect to receipt of payments and benefits under the Plan,
including the elimination of duplicate payments and benefits due to other
agreements that may be applicable, restoration of payments due to a terminated
Participant’s violation of restrictive covenants and the execution and delivery
of a release), if a Participant experiences an Involuntary Termination during
the period beginning six months prior to the date of a Change in Control or, if
earlier, the date a definitive agreement is signed with respect to the Change in
Control, and ending on the second anniversary of the Change in Control, then the
Participant shall be entitled to receive the payments and benefits set forth in
the following Sections 6(a) – (g).

 

(a)     A single lump sum cash payment equal to the sum of any unpaid Base
Salary earned by the terminated Participant through the effective date of his or
her Involuntary Termination, if any.

 

(b)     Payment of any business expenses that were incurred prior to the
effective date of the Participant’s Involuntary Termination, but which were not
reimbursed and are otherwise eligible for reimbursement as the effective date of
the Participant’s Involuntary Termination, if any.

 

- 7 -

--------------------------------------------------------------------------------

 

 

(c)     Any payments or benefits that are payable to the terminated Participant
or any covered spouse, dependent or beneficiary of the terminated Participant,
under and in accordance with the provisions of any employee benefit plan,
program or arrangement of the Company (other than this Plan).

 

(d)      A cash payment as follows:

 

 

(i)

if the Participant is a Level 1 Participant, the Participant shall receive a
payment equal to two (2) times the sum of (A) the Participant’s current Base
Salary and (B) the average of the Annual Cash Bonus, if any, the Participant
received for each of the three (3) calendar years prior to the calendar year in
which the Participant is Involuntarily Terminated.

 

 

(ii)

If the Participant is a Level 2 Participant, the Participant shall receive a
payment equal to two (2) times the Participant’s current Base Salary plus two
(2) times the highest Annual Cash Bonus, if any, the Participant received in any
of the previous five (5) calendar year prior to the calendar year in which the
Participant is Involuntarily Terminated.

 

 

(iii)

if the Participant is a Level 3 Participant, the Participant shall receive a
payment a payment equal to one-half (1/2) times the Participant’s current Base
Salary plus one-half (1/2) times the highest Annual Cash Bonus, if any, the
Participant received in any of the previous five (5) calendar year prior to the
calendar year in which the Participant is Involuntarily Terminated.

 

Any such cash payment provided for in this Section 6(d) shall be paid in a
single lump sum in cash as soon as administratively practicable, but no later
than 2½ months following the year in which the Participant is Involuntarily
Terminated. Payments provided for under Sections 6(a), (b) and (c) will be paid
in accordance with normal payroll practices. If a Participant is entitled to
receive payments and benefits under this Section 6 due to an Involuntary
Termination prior to but in conjunction with a Change in Control and if, with
respect to such Involuntary Termination, the Participant receives payments or
benefits under Section 5, then, in order to avoid duplication, the payments and
benefits to which the Participant is entitled under this Section 6 will be
reduced by the payments and benefits which the Participant has received under
Section 5.

 

(e)     If applicable, the Participant will continue to participate at the
Company’s expense in any group term life insurance program sponsored by the
Company in which the Participant was eligible to participate immediately prior
to the Change in Control or the Participant’s Involuntary Termination as if the
Participant’s employment had continued at the Participant’s highest annual rate
of Base Salary in effect at any time during the 12 months preceding the
effective date of the Change in Control or Participant’s Involuntary
Termination. The Participant’s participation in the group term life insurance
program will continue until the earlier (i) (A) 48 months following the
effective date of the Participant’s Involuntary Termination if the Participant
is a Level 1 Participant, (B) 24 months following the effective date of the
Participant’s Involuntary Termination if the Participant is a Level 2
Participant, or (C) 6 months following the effective date of the Participant’s
Involuntary Termination if the Participant is a Level 3 Participant, (ii) the
date that the Participant is eligible for coverage under a group term life
insurance plan sponsored by the Participant’s successor employer, or (iii) the
Participant’s death.

 

- 8 -

--------------------------------------------------------------------------------

 

 

(f)     If the Participant and/or any spouse or dependent participates in a
group health plan sponsored by the Company (other than pursuant to continuation
coverage under the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”)) as
of the effective date of the Change in Control or Participant’s Involuntary
Termination, then, the Participant and/or any spouse and/or dependents may elect
to continue participating in the group health plan sponsored by the Company at
the same benefit levels as are available for similarly situated active employees
at the Company’s expense until the earlier of (i) (A) 48 months following the
effective date of the Participant’s Involuntary Termination if the Participant
is a Level 1 Participant, (B) 24 months following the effective date of the
Participant’s Involuntary Termination if the Participant is a Level 2
Participant, or (C) 6 months following the effective date of the Participant’s
Involuntary Termination if the Participant is a Level 3 Participant, or, if such
coverage is not permitted by the group health plan sponsored by the Company or
under applicable law, the Company will provide COBRA continuation coverage to
such terminated Participant and/or any spouse and/or dependent, at the Company’s
sole expense, if and to the extent any of such persons elects and is entitled to
receive COBRA continuation coverage, (ii) the date that the Participant is
eligible for coverage under a group health plan sponsored by the Participant’s
successor employer, or (iii) the Participant’s death. This continuation coverage
shall be in addition to and not in lieu of COBRA to the extent continuation
coverage is permitted by the group health plan sponsored by the Company and
applicable law. Any reimbursement to Participants under this Section 6(f) must
be made not later than the calendar year following the year in which the expense
is incurred. Following the benefits continuation period provided herein, the
Participant and/or any spouse and/or other qualified beneficiary, as defined
under Section 4980B of the Code, shall be eligible to commence continued medical
coverage in accordance with and for the applicable period required by COBRA. If
the continuation coverage described above ends as a result of the Participant’s
death, the Participant’s spouse and dependents who would otherwise be considered
qualified beneficiaries, as defined under Section 4980B of the Code, shall be
eligible to commence continued medical coverage in accordance with and for the
applicable period required by COBRA.

 

(g)     If the Participant participates in any equity-based compensation plan or
program sponsored by the Company, and if the Participant has any outstanding
awards under such Plan as of the effective date of the Participant’s Involuntary
Termination, then, to the extent any such outstanding award is not fully vested
as of the effective date of the Participant’s Involuntary Termination following
a Change in Control, the Participant shall fully vest in all such awards as of
the effective date of such Involuntary Termination. To the extent that any
outstanding awards are performance-related, then all performance vesting
conditions shall be deemed satisfied at the maximum level of performance.

 

7.           Attorney’s Fees. If, following a Change in Control, the Company
fails to comply with any of its obligations under the Plan or the Company takes
any action to declare the Plan void or unenforceable or institutes any
litigation or other legal action designed to deny, diminish or to recover from
any Participant (or spouse or beneficiary, as the case may be) the payments and
benefits intended to be provided, then such Participant (or beneficiary, as the
case may be) shall be entitled to retain counsel of his or her choice at the
expense of the Company to represent such Participant (or beneficiary, as the
case may be) in connection with the good faith initiation or defense of any
litigation or other legal action, whether by or against the Company or any
director, officer, shareholder or other person affiliated with the Company or
any successor thereto in any jurisdiction.

 

- 9 -

--------------------------------------------------------------------------------

 

 

8.          Termination Due to Death or Disability. In the event that a
Participant experiences a separation from service as a result of the
Participant’s death or Disability, the Participant shall not be entitled to any
benefits under this Plan.

 

9.            Excise Tax Payments. If a Participant is entitled to receive
payments and benefits under the Plan and if, when combined with the payments and
benefits the Participant is entitled to receive under any other plan, program or
arrangement, the Participant would be subject to excise tax under Section 4999
of the Code, then the Company shall make “gross-up” payments to the Participant
in the amount(s), at the time(s) and upon the terms and conditions set forth in
Exhibit C annexed to the Plan and incorporated herein by reference; provided,
however, that no Participant that entered the Plan after March 3, 2011 is
eligible to receive any “gross-up” payments.

 

10.           Additional Conditions of Severance Payments.

 

(a)     Effect of Other Agreements. Notwithstanding the provisions hereof, if a
Participant is entitled to receive a payment or benefit under the Plan as a
result of an Involuntary Termination and the Participant is also entitled to
receive a payment or benefit under similar circumstances from the Company under
another plan or agreement, then the Company may reduce the amount of the
corresponding payment or adjust the corresponding benefit to which the
Participant (or the Participant’s beneficiary, as the case may be) is entitled
under the Plan if and to the extent reasonably necessary in order to avoid an
unintended duplication of any such payment or benefit.

 

(b)     Restoration. Any severance payments and benefits due, made or provided
pursuant to the Plan shall be subject to continuing compliance with the
restrictive covenants described in Exhibit B annexed to and made a part of the
Plan, and repayment pursuant to this Section 10(b). As a condition of coverage
under the Plan, each Participant is subject to the restrictions described in
Exhibit B. If a Participant violates or is in breach of any restrictions set
forth in Exhibit B (the determination of which shall be made by the Committee in
its sole discretion), then the Participant shall (i) not be entitled to any
further severance payments and benefits under the Plan, (ii) immediately return
to the Company any severance payments and the value of any severance benefits
previously received hereunder, and (iii) have no further rights or entitlements
under the Plan. This Section 10(b) shall not in any manner supersede or limit
any other right the Company may have to enforce or seek legal or equitable
relief based on the Plan or Exhibit B.

 

(c)     Release of Claims. Notwithstanding anything herein to the contrary, the
Committee may condition severance payments or benefits which, but for the Plan,
would not otherwise be payable, on the execution and delivery of a general
release in favor of the Company, its Affiliates, and its officers, directors and
employees, in such form as the Committee may specify. Any payment or benefit
that is so conditioned may be deferred until the expiration of the seven day
revocation period prescribed by the Age Discrimination in Employment Act of
1967, as amended, or any similar revocation period in effect on the effective
date of the termination of the Participant’s employment.

 

- 10 -

--------------------------------------------------------------------------------

 

 

11.         No Duty to Mitigate/Set Off. Except as otherwise provided in the
Plan or in an employment or other agreement, a Participant entitled to receive
any payment or benefits hereunder shall not be required to seek other employment
or to attempt in any way to reduce any amounts payable to him or her pursuant to
the Plan and the payments and benefits payable hereunder shall not be reduced by
any compensation earned by the Participant as a result of employment or
consultancy with another person.

 

12.          Amendment and Termination. The Committee may amend the Plan at any
time and from time to time and the Committee may terminate the Plan at any time,
provided, however, that any such action that would have an adverse effect on the
amount, timing or value of the payments or benefits a Participant is or
otherwise may become entitled to receive under the Plan shall not be effective
with respect to the Participant (a) if his or her employment terminates before
or within six months after the date such action is taken, and/or (b) prior to
the second anniversary of a Change in Control if such action is taken (1) on the
day of or subsequent to the Change in Control, (2) prior to the Change in
Control, but at the request of a third party participating directly or
indirectly in the Change in Control, or (3) otherwise in connection with or in
anticipation of the Change in Control.

 

13.       Clawback. Notwithstanding any other provisions in this Plan, any
payments or benefits hereunder which are subject to recovery under any law,
government regulation or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).

 

14.           Successors and Beneficiaries.

 

(a)     Successors and Assigns of Company. The Company shall require any
successor or assignee, whether direct or indirect, by purchase, merger,
consolidation or otherwise, of all or substantially all the business or assets
of the Company, expressly and unconditionally to assume and agree to perform or
cause to be performed the Company’s obligations under the Plan in the same
manner and to the same extent that the Company would be required to perform if
no such succession or assignment had taken place. In any such event, the term
“Company,” as used in the Plan shall mean the Company, as defined above and any
such successor or assignee.

 

(b)      Beneficiary of Deceased Participant. For the purposes hereof, a
deceased Participant’s beneficiary will be the person or persons designated as
such in a written Plan beneficiary designation filed with the Committee or its
designee, which may be revoked or revised in the same manner at any time prior
to the Participant’s death. In the absence of a properly filed written Plan
beneficiary designation or if no designated beneficiary survives a Participant,
the deceased Participant’s estate will be deemed to be the Participant’s
beneficiary hereunder.

 

- 11 -

--------------------------------------------------------------------------------

 

 

15.          Miscellaneous.

 

(a)      Compliance with ERISA.

 

 

(i)

This Plan is intended to constitute an unfunded “employee welfare benefit plan”
maintained for the purpose of providing severance benefits to a select group of
management or highly compensated employees, and the Plan shall be administered
in a manner consistent with such intent. The Plan is intended to be excepted
from the definitions of “employee pension benefit plan” and “pension plan” set
forth under Section 3(2) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”).

 

 

(ii)

If you believe you are entitled to payments and benefits under the Plan, then
contact the Committee in writing. If a claim for benefits under the Plan is
denied in full or in part, you, or your authorized representative, may appeal
the decision to the Committee, or its designee. To appeal a decision, you, or
your authorized representative, must submit a written document through the U.S.
Postal Service or other courier service appealing the denial of the claim within
60 days after your termination of employment or you will no longer be eligible
to receive benefits under the Plan. You, or your authorized representative, may
also include information or other documentation in support of your claim. The
Committee, or its designee, will have 90 days from the date it receives your
appeal in which to reach a decision regarding your claim for benefits. This 90
day period may be extended to 180 days, if required. If the Committee, or its
designee, requires an extension of time to consider your claim, you will be
notified prior to the end of the initial 90 day period of (1) the need for such
an extension, and (2) when the Committee, or its designee, anticipates reaching
a decision regarding your claim. Once the Committee, or its designee reaches a
decision on your claim, it will provide you with written notice of that
decision. This notice will include the reasons for the denial and the specific
provision(s) on which the denial is based, a description of any additional
information needed to resubmit the claim, and an explanation of the claims
review procedure. In connection with your appeal, you, or your authorized
representative, can review all plan documents and you, or your authorized
representative, may have a qualified person represent you, or your authorized
representative, during the appeal process. Any documents or records that support
your position must be submitted with your appeal letter.

 

(b)       Unfunded Obligations. All severance payments and benefits under the
Plan shall constitute an unfunded obligation of the Company. Severance payments
shall be made, as due, from the general funds of the Company. The Plan shall
constitute solely an unsecured promise by the Company to provide such benefits
to you to the extent provided herein. For avoidance of doubt, any health
benefits to which you may be entitled under the Plan shall be provided under
other applicable employee benefit plans of the Company.

 

- 12 -

--------------------------------------------------------------------------------

 

 

(c)       Nonassignability. With the exception of a Participant’s beneficiary
designation, no Participant or beneficiary may pledge, transfer or assign in any
way his or her right to receive payments under the Plan, and any attempted
pledge, transfer or assignment shall be void and of no force or effect.

 

(d)      Not a Contract of Employment. The terms and conditions of the Plan
shall not be deemed to constitute a contract of employment between any
Participant and the Company. Nothing in the Plan shall be deemed to give any
employee the right to be retained in the employ or other service of the Company
or to interfere with the right of the Company to terminate a Participant’s
employment at any time.

 

(e)       Governing Law. The Plan and all rights thereunder shall be governed
and construed in accordance with ERISA and, to the extent not preempted by
Federal law, with the laws of the State of Texas.

 

(f)       Withholding. The Company may withhold from any and all amounts payable
under the Plan such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

(g)      Obligation to the Company. If a Participant (or beneficiary) becomes
entitled to a distribution of benefits under the Plan and if at such time the
Participant has outstanding any debt, obligation or other liability representing
an amount owed to the Company, then the Company may offset such amounts owing it
against the amount of benefits distributable under the terms of the Plan and
only when such benefits are actually distributable pursuant to the terms of the
Plan.

 

- 13 -

--------------------------------------------------------------------------------

 

 

EXHIBIT B

CONFIDENTIALITY AND
POST-EMPLOYMENT RESTRICTIVE COVENANTS

 

This Exhibit B contains the confidentiality and post-employment restrictive
covenants referenced in the Plan to which this Exhibit B is annexed. This
Exhibit B is a part of and will be interpreted in accordance with and otherwise
subject to the provisions of the Plan. The payments and benefits provided to a
participating employee (a “Participant”) under the Plan are expressly
conditioned upon continuing compliance with the covenants set forth herein and
the provisions hereof.

 

1.     Access to Secret and Confidential Information. The Company has furnished
and shall furnish to the Participant Secret and Confidential Information.
“Secret and Confidential Information” includes, without limitation, the
Company’s technical and business information, whether patentable or not, which
is of a confidential, trade secret or proprietary character, and which is either
developed by the Participant alone, with others or by others; lists of
customers; identity of customers; identity of prospective customers; contract
terms; bidding information and strategies; pricing methods or information;
computer software; computer software methods and documentation; hardware; the
Company’s methods of operation; the procedures, forms and techniques used in
servicing accounts; and other information or documents that the Company requires
to be maintained in confidence for the Company’s continued business success.

 

2.     Non-Disclosure of Secret and Confidential Information. In consideration
of being admitted to the Plan and as a condition of receiving and retaining
payments or benefits thereunder, the Participant shall not during the period of
Participant’s employment with the Company or at any time thereafter, disclose to
anyone, including, without limitation, any person, firm, corporation, or other
entity, or publish, or use for any purpose, any Secret and Confidential
Information, except as properly required in the ordinary course of the Company’s
business or as directed and authorized by the Company. Nothing in this Section 2
of Exhibit B shall be construed to prohibit Participant from reporting conduct
to, providing truthful information to, or participating in any investigation or
proceeding conducted by any federal or state government agency or
self-regulatory organization.

 

3.     Duty to Return Company Documents and Property. Upon the termination of
Participant’s employment with the Company, for any reason whatsoever,
Participant shall immediately return and deliver to the Company any and all
papers, books, records, documents, memoranda and manuals, e-mail, electronic or
magnetic recordings or data, including all copies thereof, belonging to the
Company or relating to its business, in Participant’s possession, whether
prepared by Participant or others. If at any time after the termination of
employment, Participant determines that he or she has any Secret and
Confidential Information in his or her possession or control, Participant shall
immediately return to the Company all such Secret and Confidential Information
in Participant’s possession or control, including all copies and portions
thereof.

 

- 1 -

--------------------------------------------------------------------------------

 

 

4.     Disclosure. While he or she is employed with the Company, Participant
shall promptly disclose to the Company all ideas, inventions, computer programs,
and discoveries, whether or not patentable or copyrightable, which Participant
may conceive or make, alone or with others, during Participant’s employment,
whether or not during working hours, and which directly or indirectly:

 

(a)     relate to matters within the scope, field, duties or responsibility of
Participant’s employment with the Company;

 

(b)     are based on the Participant’s knowledge of the actual or anticipated
business or interest of the Company; or

 

(c)     are aided by the use of time, materials, facilities or information of
the Company.

 

Participant assigns to the Company, without further compensation, all rights,
titles and interest in all such ideas, inventions, computer programs and
discoveries in all countries of the world. Participant recognizes that all
ideas, inventions, computer programs and discoveries of the type described
above, conceived or made by Participant alone or with others within one year
after termination of employment (voluntary or otherwise), are likely to have
been conceived in significant part either while employed by the Company or as a
direct result of knowledge Participant had of proprietary information.
Accordingly, Participant agrees that such ideas, inventions or discoveries shall
be presumed to have been conceived during Participant’s employment with the
Company, unless and until the contrary is clearly established by the
Participant.

 

5.     Inventions. Any and all writings, computer software, inventions,
improvements, processes, procedures and/or techniques that Participant may make,
conceive, discover, or develop, either solely or jointly with any other person
or persons, at any time during the term of his or her employment, whether at the
request or upon the suggestion of the Company or otherwise, which relate to or
are useful in connection with any business now or hereafter carried on or
contemplated by the Company, including developments or expansions of its present
fields of operations, shall be the sole and exclusive property of the Company.
Participant shall take all actions necessary so that the Company can prepare and
present applications for copyright or Letters Patent therefor, and can secure
such copyright or Letters Patent wherever possible, as well as reissue renewals,
and extensions thereof, and can obtain the record title to such copyright or
patents. Participant shall not be entitled to any additional or special
compensation or reimbursement regarding any such writings, computer software,
inventions, improvements, processes, procedures and techniques. Participant
acknowledges that the Company from time to time may have agreements with other
persons or entities which impose obligations or restrictions on the Company
regarding inventions made during the course of work thereunder or regarding the
confidential nature of such work. Participant shall be bound by all such
obligations and restrictions and take all action necessary to discharge the
obligations of the Company.

 

- 2 -

--------------------------------------------------------------------------------

 

 

6.     Non-Solicitation and Non-Competition Restrictions. To protect Secret and
Confidential Information, and in the event of Participant’s termination of
employment for any reason whatsoever, whether by Participant or the Company, the
Participant will be subject to the following restrictive covenants as a further
condition of his or her participation in the Plan and entitlement to receive and
retain any payments or benefits under the Plan.

 

(a)    Non-Competition. For so long as the Participant is employed by the
Company and during the Deemed Severance Period applicable to such Participant,
the Participant shall not, without the prior written consent of the Company:

 

(1)      personally engage in Competitive Activities (as defined below); or

 

(2)     work for, own, manage, operate, control, or participate in the
ownership, management, operation, or control of, or provide consulting or
advisory services to, any person, partnership, firm, corporation, institution or
other entity engaged in Competitive Activities, or any company or person
affiliated with such person or entity engaged in Competitive Activities;
provided that the Participant’s purchase or holding, for investment purposes, of
securities of a publicly traded company shall not constitute “ownership” or
“participation in the ownership” for purposes of this paragraph so long as such
equity interest in any such company is less than a controlling interest.

 

(b)     Competitive Activities. For purposes hereof, “Competitive Activities”
means activities relating to products or services of the same or similar type as
the products or services (1) which are sold (or, pursuant to an existing
business plan, will be sold) to paying customers of the Company, and (2) for
which the Participant has responsibility to plan, develop, manage, market,
oversee or perform, or had any such responsibility within the Participant’s most
recent 24 months of employment with the Company. Notwithstanding the previous
sentence, an activity shall not be treated as a Competitive Activity if the
geographic marketing area of the relevant products or services does not overlap
with the geographic marketing area for the applicable products and services of
the Company.

 

(c)    Interference With Business Relations. For so long as the Participant is
employed by the Company and during the Deemed Severance Period applicable to
such Participant, the Participant shall not, without the prior written consent
of the Company:

 

(1)     recruit, induce or solicit any employee or officer, directly or
indirectly, of the Company for employment or for retention as a consultant or
service provider;

 

(2)     hire or participate (with another person or entity) in the process of
hiring (other than for the Company) any person who is then an employee or
officer of the Company, or provide names or other information about any
employees of the Company or an Affiliate to any person or entity, directly or
indirectly, under circumstances that could lead to the use of any such
information for purposes of recruiting, soliciting or hiring;

 

- 3 -

--------------------------------------------------------------------------------

 

 

(3)     interfere, directly or indirectly, with the relationship of the Company
or an Affiliate with any of its employees, agents, or representatives;

 

(4)     solicit or induce, or in any manner attempt to solicit or induce,
directly or indirectly, any client, customer, or prospect of the Company (1) to
cease being, or not to become, a customer of the Company, or (2) to divert any
business of such customer or prospect from the Company; or

 

(5)     otherwise interfere with, disrupt, or attempt to interfere with or
disrupt, the relationship, contractual or otherwise, between the Company and any
of its customers, clients, prospects, suppliers, consultants, employees, agents,
or representatives.

 

(d)     Deemed Severance Period. For purposes hereof, “Deemed Severance Period”
means:

 

(1)     forty-eight (48) months, with respect to any Participant who is
initially entitled to receive two (2) times the sum of (A) the Participant’s
current Base Salary and (B) the average of the Annual Cash Bonus, if any, the
Participant received for each of the three (3) calendar years prior to the
calendar year in which the Participant is Involuntarily Terminated;

 

(2)     twenty-four (24) months, with respect to any Participant who is entitled
to receive two (2) times the Participant’s current Base Salary pursuant to
Section 6(d) of the Plan following such Participant’s separation from employment
with Company;

 

(3)     twelve (12) months, with respect to any Participant who is entitled to
receive one (1) times the Participant’s current Base Salary pursuant to Section
5(d) of the Plan following such Participant’s separation from employment with
Company; and

 

(4)     six (6) months, with respect to any Participant who is entitled to
receive one-half (1/2) times the Participant’s current Base Salary pursuant to
Section 5(d) or Section 6(d) of the Plan following such Participant’s separation
from employment with Company.

 

7.      Reformation. If a court concludes that any time period or the geographic
area specified in Section 6 above are unenforceable, then the time period will
be reduced by the number of months, or the geographic area will be reduced by
the elimination of the overbroad portion, or both, so that the restrictions may
be enforced in the geographic area and for the time to the fullest extent
permitted by law.

 

- 4 -

--------------------------------------------------------------------------------

 

 

8.     Tolling. If Participant violates any of the restrictions contained in
Section 6, the restrictive period will be suspended and will not run in favor of
Participant from the time of the commencement of any violation until the time
when the Participant cures the violation to the Company’s satisfaction.

 

9.     Remedies. It is intended that, in view of the nature of the Company’s
business, the restrictions contained in this Exhibit B shall be considered
reasonable and necessary to protect the Company’s legitimate business interests
and that any violation of these restrictions would result in irreparable injury
to the Company. In the event of a breach or a threatened breach by Participant
of any restrictive covenant contained herein, the Company shall be entitled to a
temporary restraining order and injunctive relief restraining Participant from
the commission of any breach, and to recover the Company’s attorneys’ fees,
costs and expenses related to the breach or threatened breach. Nothing contained
herein shall be construed as prohibiting the Company from pursuing any other
remedies available to it for any breach or threatened breach, including, without
limitation, the restoration and other remedies specified in the Plan and/or the
recovery of money damages, attorneys’ fees, and costs. These covenants and
restrictions shall each be construed as independent of any other provisions in
the Plan, and the existence of any claim or cause of action by Participant
against the Company, whether predicated on the Plan or otherwise, shall not
constitute a defense to the enforcement by the Company of such covenants and
restrictions.

 

10.     Severability. Should a court determine that any section, paragraph or
sentence, or any portion of a section, paragraph or sentence of this Exhibit B
is invalid, unenforceable, or void, this determination shall not have the effect
of invalidating or validating the remainder of the section, paragraph, sentence
or any other provision of this Exhibit B. Further, it is intended that the court
should construe the Plan and this Exhibit B by limiting and reducing it only to
the extent necessary to be enforceable under then applicable law.

 

11.    Future Employment. If a Participant seeks or is offered employment by any
other company, firm, or person during the Deemed Severance Period applicable to
such Participant, the Participant shall provide a copy of this Exhibit B to the
prospective employer before accepting employment with that prospective employer.

 

12.    Applicable Law. This Exhibit B and all rights hereunder shall be governed
and in accordance with ERISA, and to the extent not preempted by federal law,
with the laws of the State of Texas.

 

- 5 -

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

EXCISE TAX GROSS UP

 

1.     Gross-Up Payment. If any payment or benefit received or to be received by
a Participant from the Company pursuant to the terms of the Plan to which this
Exhibit A is attached (the “Plan”) or otherwise (the “Payments”) would be
subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of the
Internal Revenue Code (the “Code”) as determined in accordance with this Exhibit
A, the Company shall pay the Participant, at the time(s) specified below, an
additional amount (the “Gross-Up Payment”) such that the net amount the
Participant retains, after deduction of the Excise Tax on the Payments and any
federal, state, and local income tax and the Excise Tax upon the Gross-Up
Payment, and any interest, penalties, or additions to tax payable by a
Participant with respect thereto, shall be equal to the total present value
(using the applicable federal rate (as defined in Section 1274(d) of the Code)
in such calculation) of the Payments at the time such Payments are to be made.

 

2.       Calculations. For purposes of determining whether any of the Payments
shall be subject to the Excise Tax and the amount of such excise tax:

 

(a)     the total amount of the Payments shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the excise tax, except to the extent that, in the
written opinion of independent counsel or an independent national accounting or
other qualified professional firm selected by the Company (“Independent
Adviser”), a Payment (in whole or in part) does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code, or such “excess
parachute payments” (in whole or in part) are not subject to the Excise Tax;

 

(b)     the amount of the Payments that shall be subject to the Excise Tax shall
be equal to the lesser of (1) the total amount of the Payments or (2) the amount
of “excess parachute payments “ within the meaning of Section 280G(b)(1) of the
Code (after applying clause (a), above); and

 

(c)     the value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Independent Adviser in accordance with the principles
of Section 280G(d)(3) and (4) of the Code.

 

3.       Tax Rates. For purposes of determining the amount of the Gross-Up
Payment, a Participant shall be deemed to pay federal income taxes at the
highest marginal rates of federal income taxation applicable to individuals in
the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes, if any, at the highest marginal rates of taxation applicable
to individuals as are in effect in the state and locality of his or her
residence in the calendar year in which the Gross-Up Payment is to be made, net
of the maximum reduction in federal income taxes that can be obtained from
deduction of such state and local taxes, taking into account any limitations
applicable to individuals subject to federal income tax at the highest marginal
rates.

 

- 1 -

--------------------------------------------------------------------------------

 

 

4.     Time of Gross-Up Payments. The Gross-Up Payments provided for in this
Exhibit A shall be made upon the earlier of (a) the payment to a Participant of
any Payment or (b) the imposition upon a Participant, or any payment by him or
her, of any Excise Tax.

 

5.     Adjustments to Gross-Up Payments. If it is established pursuant to a
final determination of a court or an Internal Revenue Service proceeding or the
written opinion of the Independent Adviser that the Excise Tax is less than the
amount previously taken into account hereunder, the Participant shall repay the
Company, within 30 days of her receipt of notice of such final determination or
opinion, the portion of the Gross-Up Payment attributable to such reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state, and local income tax imposed on the Gross-Up Payment being
repaid by the Participant if such repayment results in a reduction in Excise Tax
or a federal, state, and local income tax deduction) plus any interest received
by the Participant on the amount of such repayment, provided that if any such
amount has been paid by a Participant as an Excise Tax or other tax, he or she
shall cooperate with the Company in seeking a refund of any tax overpayments,
and shall not be required to make repayments to the Company until the overpaid
taxes and interest thereon are refunded to him or her.

 

6.     Additional Gross-Up Payment. If it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding or the
written opinion of the Independent Adviser that the Excise Tax exceeds the
amount taken into account hereunder (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess within 30 days of the Company’s receipt of notice of such final
determination or opinion.

 

7.     Change in Law or Interpretation. In the event of any change in or further
interpretation of Section 280G or 4999 of the Code and the regulations
promulgated thereunder, a Participant shall be entitled, by written notice to
the Company, to request a written opinion of the Independent Adviser regarding
the application of such change or further interpretation to any of the
foregoing, and the Company shall use its best efforts to cause such opinion to
be rendered as promptly as practicable.

 

8.      Fees and Expenses. All fees and expenses of the Independent Adviser
incurred in connection with this Exhibit A shall be borne by the Company.

 

9.      Survival. The Company’s obligation to make a Gross-Up Payment with
respect to Payments made or accrued before the termination of the Plan shall
survive the termination of the Plan unless (a) the affected Participant’s
employment is terminated for Cause, (b) the Participant fails to execute a
release in accordance with the requirements of the Plan, or (c) the Participant
fails to comply with the restrictive covenants contained in Exhibit B of the
Plan, in which event the Company’s obligation under this Exhibit A shall
terminate immediately.

 

10.    Defined Terms. Unless otherwise clearly required by the context, for
purposes of this Exhibit A, any capitalized term that is defined in the Plan and
is not defined in this Exhibit A shall have the meaning ascribed to such term in
the Plan.

 

- 2 -